537 U.S. 1230
SELLv.UNITED STATES.
No. 02-5664.
Supreme Court of United States.
February 28, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.


2
C. A. 8th Cir. [Certiorari granted, ante, p. 999.] Counsel should be prepared to discuss the jurisdiction of this Court and of the Court of Appeals in this case, see Cohen v. Beneficial Industrial Loan Corp., 337 U. S. 541 (1949), and are directed to file with the Clerk, and serve upon opposing counsel, supplemental briefs on the issue on or before 3 p.m., Friday, March 7, 2003. Twenty copies of the briefs prepared under this Court's Rule 33.2 may be filed initially in order to meet the March 7 filing date. Rule 29.2 does not apply. Forty copies of the briefs prepared under Rule 33.1 are to be filed as soon as possible thereafter.